Citation Nr: 1819880	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  15-05 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include degenerative disc disease (DDD) of the cervical spine.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to March 2007 and from May 2008 to April 2009, which included combat service in the Southwest Asia theater of operations.  His honors and awards include the Combat Action Badge.  

This matter comes before the Board of Veterans' Appeals (Board) from June 2008 and January 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio, and St. Petersburg, Florida, respectively.  The Cleveland RO currently has jurisdiction in this case.  In January 2018, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  

In light of the evidence of record, the Board has recharacterized the Veteran's claim for service connection for DDD of the cervical spine as a claim for service connection for a cervical spine disability, to include DDD of the cervical spine, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's DDD of the cervical spine and cervical strain were incurred in service.

2.  The Veteran's chronic maxillary sinusitis and chronic adenoiditis were incurred in service.

3.  The Veteran's TBI was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for DDD of the cervical spine with cervical strain are met.  38 U.S.C. §§ 1101, 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for chronic maxillary sinusitis with chronic adenoiditis are met.  38 U.S.C. §§ 1101, 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for residuals of a TBI are met.  38 U.S.C. §§ 1101, 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Where a Veteran has asserted service connection for injuries incurred in combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  See 38 U.S.C. § 1154(b) (2012); 38 C.F.R. § 3.304(d) (2017).  In the case of a combat Veteran, not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be evidence of a current disability and a causal relationship between the disability and the combat injury.  Id. at n.9 (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a) (2017).

A.  Cervical Spine Disability

The Veteran asserts that he injured his neck during service and that his current cervical spine disability, which has been diagnosed during the appeal as both DDD and cervical strain, may be attributed to his service.  More specifically, during his January 2018 Board Hearing and in additional statements, the Veteran reported that he was injured in two separate motor vehicle accidents (MVAs) during service.  The first accident occurred when he was stationed at an Air Force base in Florida in 2004 and the second accident occurred during combat service in Baghdad in July 2008.  He asserts that his neck disability had its onset in combat in 2008 and that he has had problems since that time.  In July 2011, he submitted buddy statements from fellow servicemembers that corroborate his report of neck problems since 2008.

The medical evidence includes a February 2008 non-VA treatment record that indicates that the Veteran had a normal MRI of the cervical spine prior to his entrance into service in May 2008.  Notably, a March 2009 clinical record indicates that he complained of neck pain and headaches after a July 2008 in-service MVA.  He reported tightness in the back of his neck, with pain every now and then, and the reporting clinician noted that a past MRI showed a herniated nucleus pulposus (HNP) that was not improving.  As of March 2009, the cervical spine showed tenderness on palpation, was evaluated for neurological symptoms, had normal appearance, had normal motion, showed no instability, and showed no weakness.  He was assessed with a backache.

Upon examination in December 2009, shortly after his April 2009 discharge from service, a VA examiner diagnosed the Veteran with DDD of the cervical spine at C5-6.  Also within one year of the Veteran's April 2009 discharge from his second period of active service, he filled out a Post-Deployment Health Reassessment in which he noted neck pain as a deployment-related condition or concern.  See March 2010 Post-Deployment Health Reassessment (documenting the Veteran's general health after his June 2008 to April 2009 deployment).

In January 2015, a VA examiner documented a diagnosis of cervical strain and indicated that the Veteran was diagnosed with this condition in 2008.  The examiner noted the Veteran's July 2008 MVA, that he subsequently developed chronic intermittent neck pain, and that he complained of constant lower neck pain and some stiffness that stayed about the same upon examination in January 2015.  The examiner opined that the Veteran's cervical strain is less likely as not related to military service because there is no evidence of continuity of symptoms or treatment.  The examiner also noted that he was unable to determine the etiology of the current neck strain without resort to mere speculation.

Although the January 2015 examiner acknowledged that the Veteran currently has cervical strain that had its onset during service in 2008 and that, upon examination in January 2015, he complained of pain and stiffness that has stayed about the same since his July 2008 MVA, the examiner also opined that it is less likely as not that cervical strain is related to service because there is no evidence of continuity of symptoms or treatment.  In light of the inconsistency between acknowledging that the Veteran's symptomatology had its onset in service and has persisted since that time and the opinion that there is no nexus between the Veteran's current condition and his service, the Board affords little probative value to the examiner's opinion.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

Overall, the evidence is in favor of finding that the Veteran's cervical spine disability, identified as DDD with cervical strain, had its onset during the Veteran's second period of active service.  As such, service connection is granted.

B.  Chronic Sinusitis

During service in June 2003, the Veteran complained of sinus drainage of two months' duration and reported that he had history of sinus problems.  The assessment was seasonal sinusitis.  Shortly thereafter, he complained of continued sinus drainage and right ear pain and he was assessed with right otitis media.  Later that month, a clinician documented sinus drainage, ear pressure and popping for three months, and an assessment of chronic serous otitis.  At that time, the Veteran reported that he had frequent ear infections as a child and used ear tubes, but it was also reported that he "ha[d] this problem now for . . . three months."

In December 2003, clinicians noted that the Veteran got sick in basic training and he was diagnosed with right middle ear fluid, feeling a pressure of fluid in the ear, chronic nasal congestion, and postnasal drainage, which he had not had before.  Clinicians noted assessments of chronic adenoiditis and adenoiditis, possible sinusitis and history of middle ear fluid.  In addition, it was noted that the Veteran had a history of possible right ear serous otitis, but he had a normal tympanogram.

A few months later, in January 2004, it was noted that the Veteran had chronic drainage and ear blockage since "an infection that was previously described," which the evidence indicates is right otitis media.  A CT scan showed almost complete opacification of the right maxillary antrum, which looked like mostly mucosal disease and a large mucous retention cyst that could explain his symptoms.  The assessment was chronic right maxillary sinusitis and the Veteran's right maxillary muco/pyocele was addressed surgically in February 2004.

In January 2006, a clinician noted that the Veteran had chronic non-resolving post-nasal drainage with morning nausea/vomiting and a history of recurrent sinus congestion/sinusitis for three to four years that was unresolved for the last three months.  Again, he was assessed with chronic sinusitis and also referred to an Ear, Nose, and Throat physician (ENT).

Post-service, in December 2009, a VA examiner noted that there was no objective finding to support a diagnosis for a sinus condition, but there was an incidental finding of rhinitis and nasal septal deviation.  However, a contemporaneous VA problem list also noted diagnoses of chronic maxillary sinusitis and chronic adenoiditis.

Notwithstanding any indications that the Veteran had a history of sinus problems and frequent ear infections prior to service, the Board notes that the Veteran was clinically normal upon his entry into his first period of active service, and thus, he is presumed sound as to his current conditions-chronic maxillary sinusitis and chronic adenoiditis.  See February 2003 Report of Medical Examination (indicating a clinically normal nose, sinuses, and ears on entrance); see also 38 U.S.C. § 1111 (2012) (indicating that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.).

Overall, the evidence shows that the Veteran's current disability had its onset in service.  Thus, in light of the foregoing, service connection for chronic maxillary sinusitis with chronic adenoiditis is granted.

C.  Residuals of a TBI

During his January 2018 Board Hearing and in additional statements, the Veteran reported that he passed out or lost consciousness for at least a few seconds after both in-service MVAs.  As noted previously, a March 2009 clinical record indicates that the Veteran complained of neck pain and headaches after a July 2008 MVA.

In December 2009, a VA examiner reported that the Veteran met the criteria for a mild TBI at the time of his July 2008 injury and indicated that there is no medical documentation to support a current diagnosis.  The examiner documented the Veteran's report of ongoing back pain and intermittent headaches following the July 2008 MVA and indicated that the Veteran's claimed physical residuals also include sleep disturbance and fatigue.  According to examiner, the preponderance of medical expertise does not support chronic recurring or persistent cephalgia as a residual of mild TBI; thus, the Veteran's headaches are less likely as not caused by or a result of the mild TBI while on active duty.  An opinion was not offered as to the remaining physical residuals.

In a March 2010 Post-Deployment Health Reassessment, the Veteran indicated that he was involved in an MVA and experienced loss of consciousness, headaches, and sleep problems during and since his June 2008 to April 2009 deployment.

In September 2014, a VA examiner endorsed that the Veteran has a diagnosed TBI, but sequelae were not found, no lingering TBI symptoms were noted, and "[t]esting, today and historically, did not suggest TBI."  According to the examiner, the Veteran experiences headaches, but they may be due to spinal problems more than TBI.

After careful consideration, the Board notes that although the September 2014 examiner found that the Veteran has no lingering TBI symptoms, the examiner who evaluated the Veteran in December 2009 acknowledged the Veteran's claim that his physical residuals include headaches, sleep disturbance, and fatigue, and only specifically ruled out headaches as a residual of his mild TBI.  Thus, viewing the evidence in the light most favorable to the Veteran, the Board finds that the Veteran experienced TBI residuals during the appeal period (since April 2009).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Therefore, as the Veteran's TBI was incurred in service, service connection for residuals of a TBI is granted.


ORDER

Service connection for degenerative disc disease of the cervical spine with cervical strain is granted.

Service connection for chronic maxillary sinusitis with chronic adenoiditis is granted.

Service connection for residuals of a traumatic brain injury is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


